Citation Nr: 1826000	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was remanded by the Board in January 2017 for further development and is now ready for disposition.


FINDING OF FACT

The Veteran's hepatitis C was not shown in service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter dated June 2011 sent to the Veteran.   

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Board notes that the VA examinations of record do not discuss the history and etiology of the Veteran's hepatitis C, to include the likelihood that hepatitis C may lie dormant for several years before manifesting.  They also do not discuss his statements of continuous symptomatology since service.  However, the available competent medical evidence does not indicate a possible correlation between the Veteran's current symptoms and active service.  Thus, the evidence does not reflect an indication that his symptoms may be associated with his in-service treatment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This appeal was remanded by the Board in January 2017 for further development.  Specifically, the RO reviewed the entire claims file and provided a supplemental statement of the case, dated April 2017.  Further, additional Social Security Administration records were obtained and associated with the Veteran's claims file.  Thus, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand orders, and no further action is necessary in this regard.

Moreover, the Veteran requested a copy of his service records under the Freedom of Information Act (FOIA) in October 2017.  In April 2018, VA sent the Veteran a letter responding to this request.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking secondary service connection for hepatitis C.  Specifically, the Veteran, through his representative, contends that his hepatitis was caused by an in-service blood transfusion during ankle surgery in December 1980.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307 (a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that the Veteran's hepatitis C is related to or onset during the Veteran's service.

First, the Veteran's service treatment records show no treatment for or symptoms of hepatitis.  Contemporaneous reports of the Veteran's surgery, dated December 1980, document an open reduction and internal fixation to treat a left ankle fracture.  The report describes a relatively routine procedure after which the Veteran left the operating room in good condition.  No blood transfusion is noted in these records, nor is any significant bleeding that would require a transfusion.  It is noted in the Veteran's separation examination report, dated August 1981, that the Veteran had orthopedic surgery.  Again, however, no blood transfusion or complications involving bleeding are mentioned.  

In fact, the post-service evidence does not reflect symptoms related to the Veteran's hepatitis C until several decades after service.  The first indication of the Veteran's current hepatitis C is documented in a medical assessment dated March 2009, over twenty-eight years since the Veteran's separation.  The Board takes note of an August 2012 follow up visit in which the examiner records that the Veteran was diagnosed with hepatitis C at a private hospital in Portland, Oregon in the mid-1990s.  Given that 1990 is still nine years after the Veteran's separation from active duty, continuity of symptomatology is not shown by the medical evidence of record.   Further, the visit note goes on to say that the Veteran has a history of blood transfusion in 1999 while in service.  As the Veteran was not in service in 1999, the Board determines this to be a clerical error, and that the evidence does not show that the Veteran received a blood transfusion in service.

As part of this claim, the Board has considered the Veteran's statements regarding his history of symptoms.  Specifically, the Veteran contends that he contracted hepatitis C from a transfusion of blood during his December 1980 operation on his ankles.  In this regard, while the Veteran is not competent to diagnose a disorder such as hepatitis C, as it may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

Here, while the Board is willing to accept some possibility that the Veteran received blood during his in-service operations, service connection cannot be granted based purely from his statements alone.  The Veteran's assertion in his Notice of Disagreement that he has not used intravenous needles since service, and that therefore his hepatitis C must be due to receipt of blood in service, is inconsistent with other evidence of record.  First, in a July 2011 record, the Veteran admitted to a one-year history of intravenous drug use after separation and prior to his diagnosis of hepatitis C.  Moreover, if the Veteran had been given blood during any of his in-service or related post-service procedures, the Board finds that it would have likely been documented in his detailed medical records.  Finally, the Veteran was diagnosed with hepatitis C in March 2009, at the latest.  However, he did not apply for service connection for this disorder until May 2011.  The fact that the Veteran was aware of the VA benefits system, sought treatment related to ankle disorders within months of separation, but waited two years after his hepatitis C diagnosis to file for service connection, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent medical evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.    Specifically, there is no mention of a blood transfusion in his treatment records dating from separation to the present.  

The Board acknowledges that, in an August 2012 record, a staff physician mentions that the Veteran's potential risk factors for hepatitis C include a blood transfusion in service.  However, as was noted above, it is not evident that the Veteran even received a transfusion during his ankle surgery.  Moreover, the Veteran has admitted post-service experimental intravenous drug use for approximately one year in the 1990s.  This direct evidence of intravenous drug use, with the lack of credible evidence of an in-service transfusion, makes it less likely that the Veteran's hepatitis was incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the available medical evidence does not indicate entitlement to service connection.

The Board has also considered the statements made by the Veteran relating his hepatitis C to his active service.  Specifically, the Veteran asserts in his Notice of Disagreement that while he was in service, blood was not routinely checked for hepatitis C prior to transfusions.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to relate his hepatitis C to his treatment in service.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  In this case, the medical evidence does not indicate that the Veteran's symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran's lay assertions in his Notice of Disagreement and VA Form 9 substantive appeal implying that his hepatitis C lay dormant for several years after his separation before becoming symptomatic are found to lack competency.

Because the Veteran's hepatitis C is not shown to be etiologically related to active service, service connection is denied.

  
ORDER

Service connection for hepatitis C is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


